Exhibit Filing pursuant to Rule425 under the Securities Act of 1933, as amended Deemed filed under Rule 14a-6 under the Securities Exchange Act of 1934, as amended Filer: Alpha Natural Resources, Inc. Subject Company: Foundation Coal Holdings, Inc. Commission File Number: 333-159801 JOINT PRESS RELEASE Alpha Natural Resources and Foundation Coal Holdings Announce Expiration of HSR Waiting Period for Proposed Merger ABINGDON, Va. and LINTHICUM HEIGHTS, Md. – June 22, 2009 – Alpha Natural Resources, Inc. (NYSE: ANR)(“Alpha”)andFoundation Coal Holdings, Inc. (NYSE: FCL) (“Foundation”) announced today that the waiting period applicable to the consummation of the companies’ proposed merger under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 expired at 11:59 p.m.
